Citation Nr: 0600576	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to the receipt of benefits administered by the Department of 
Veteran's Affairs, except health care benefits authorized by 
chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The appellant had active service in the United Sates Navy 
from July 1984 to October 1989.  He was discharged under 
other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative decision in December 2001 by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 2003, the appellant appeared and testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge at the RO.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R.§ 3.159(c)(d) (2005).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).  
The record reflects that the appellant received a 
dishonorable discharge from service after he tested positive 
for drug use.  However, the appellant contends that he used 
cocaine to self medicate after being diagnosed as HIV 
positive during service.  During his February 2003 hearing, 
he indicated that he received counseling during service after 
his diagnosis.  However, the record does not reflect that the 
RO has obtained any of the appellant's service medical 
records.  Therefore, the Board concludes that the RO must 
make efforts to locate the appellant's service medical 
records.  Such records may be useful in adjudicating the 
veteran's claim.

The record also reflects that in May 2001, the appellant's 
representative indicated that the appellant is in receipt of 
Social Security Administration benefits.  However, a review 
of the record does not reflect that the decision which 
awarded such disability benefits and the clinical records 
considered in reaching such determination are of record.  The 
record does not reflect that the RO has sought to obtain 
those medical records.  Such records may be useful in 
adjudicating the veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain the appellant's 
service medical records and associate them 
with the claims file.

2.  The RO should contact the Social Security 
Administration and seek to obtain a copy of 
the decision that awarded the appellant's 
disability benefits, as well as all clinical 
records which were considered in 
adjudicating the appellant's claim for SSA 
disability benefits.

3.  Thereafter, the RO must readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, he and his representative 
should be provided a supplemental statement 
of the case on all issues in appellate status 
and be afforded the appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as appropriate

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

